Citation Nr: 0500282	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-09 062	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA benefits in excess of $80 on behalf of the child 
of the veteran in the appellant's custody.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 Special Apportionment Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran and the appellant have been notified of the 
evidence and information needed to substantiate the claim, 
and all evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  The appellant is the custodian of one of the veteran's 
minor children.

3.  The veteran is currently in receipt of a 100 percent 
disability rating for service-connected depression.  

4.  The apportionment for the appellant and veteran's child 
has been $80 monthly.

5.  The veteran's monthly net income after expenses is $7.00.

6.  An increase in apportionment for the appellant and 
veteran's child would result in hardship to the veteran.  


CONCLUSION OF LAW

An increased monthly apportionment for the veteran's child in 
the appellant's custody is not warranted.  38 U.S.C.A. 
§§ 5107, 5307 (West 2002); 38 C.F.R. §§ 3.450-3.453, 3.458 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the appellant and the veteran were 
provided with notice of the October 2001 special 
apportionment decision from which the current appeal 
originates.  Both parties were provided with a statement of 
the case in June 2002, which notified them of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the RO provided separate notices to the 
appellant and the veteran, in July 2001 prior to the October 
2001 determination, notifying them of the evidence necessary 
to substantiate the claim and what evidence they were to 
provide.  The RO notified them that they each needed to 
furnish to VA an itemized list of monthly income from all 
sources, showing each source; and a list of the property 
owned, such as sock, bond, bank accounts or real estate, and 
to provide its value.  Specific to the appellant, the RO 
informed her that she also needed to provide to VA (1) an 
itemized list of her average monthly expenses for herself and 
for the veteran's dependent child living with her; (2) the 
social security number of herself and dependent child 
included in her claim; and (3) a copy of her marriage 
certificate and a copy of the public record of birth for the 
child included in her claim.  Furthermore, the RO notified 
the veteran that he needed to furnish to VA (1) a list of the 
average monthly expenses for himself and for all dependents 
living with him; (2) the average monthly amount that he gives 
to support his spouse and/or children who do not live with 
him; and (3) his spouse's monthly income, if he has 
remarried.  By these letters, the appellant and the veteran 
were effectively notified of the types of information and 
evidence that each needed to send to VA in order to 
substantiate his/her side of the contested claim, which they 
each did.  As such, the RO has complied with its duty to 
inform the appellant and veteran of their burden to submit 
all financial evidence in their possession that showed their 
respective family incomes, assets, and expenses for purposes 
of establishing the hardship required for an apportionment 
claim.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
appellant or the veteran in substantiating his/her side of 
the contested claim.  In this respect, VA has fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), proper notice has been issued, and there are no 
outstanding request to obtain additional evidence or 
information.  Thus, no further development under 38 U.S.C.A. 
§ 5103A is warranted.  In this context, the Board notes that, 
due to the nature of an apportionment claim and the evidence 
necessary to substantiate the claim, the appellant and 
veteran were uniquely qualified to provide such evidence and 
there was no reasonable possibility that VA could obtain such 
information independent of the parties.  Therefore, the Board 
determines that no prejudice accrues to the appellant or the 
veteran in proceeding to the merits of their contested claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Certain basic facts are not in dispute.  The appellant is the 
mother and custodial parent of one of the veteran's children.  
She was awarded an apportionment of the veteran's benefits in 
1995.  In a March 1997 special apportionment decision, the 
apportionment for the appellant's child was increased.  When 
she submitted the May 2001 request for increased 
apportionment underlying this appeal, the total monthly 
amount being apportioned for her child was $80.

When the appellant submitted the claim for increased 
apportionment, the veteran/appellee was receiving a 100 
percent rating for his service-connected major depression.  
The veteran's monthly compensation benefit was $2,378.00, 
from which the amount of $537.00 was apportioned to the 
custodial parents of several of the veteran's children, 
including $80.00 apportioned to the appellant.

The income and expenses of the appellant and of the veteran, 
and the relative economic hardship of each household, are in 
dispute.  In a statement submitted to the RO in May 2001, the 
appellant reported a monthly salary of approximately 
$1184.00.  In addition, she received $80 monthly in 
apportionment of the veteran's benefits.  She listed her 
average monthly expenses for rent as $300, with food expenses 
of $250.  She estimated expenses for utilities as $250 
monthly.  In addition, she had other payments of $300 for her 
car, and daycare costs of $200 monthly.  The RO concluded 
that the appellant's expenses exceeded her income by $376 
monthly.

In May 2001, the veteran submitted an estimate of his monthly 
income and expenses.  He listed his average monthly expenses 
for rent as $400, with food expenses of $250.  He estimated 
expenses for utilities as totally $324 monthly.  In addition, 
he had other payments which included $400 for a car, and $200 
for a truck monthly.  He also indicated that he was in 
arrears $4,500, for attorney fees, had declared personal 
bankruptcy and had been forced to sell his home.  The RO 
concluded that the veteran's net income after expenses was 
$7.00.  In February 2002, he indicated that his income and 
expenses were essentially unchanged.

The record further shows that, as the result of a March 2001 
Board decision granting increased apportionment to another 
custodial parent of two of the veteran's children, an 
overpayment of $11,925.00 was created.  In April 2002, the 
veteran's petition to waive the overpayment was denied.  

Analysis

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed in this case.  In particular, 
as noted in discussion of the VCAA, each party has been 
provided notices and determinations related to the contested 
claim, and both parties have been advised of the applicable 
laws and regulations.  In this regard, the Board notes that 
the veteran was not provided the content of the appellant's 
Substantive Appeal as required by 38 C.F.R. § 19.102.  
However, given that the disposition herein is favorable to 
the veteran, the Board finds that this failure to provide the 
necessary notice harmless error, and further finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).

The appellant contends that she is entitled to an increased 
apportionment for her and the veteran's minor child because 
of her own financial hardship raising the child and the lack 
of financial assistance on the veteran's part.  In her notice 
of disagreement, received in November 2001, the appellant 
indicates that she is aware that some of the veteran's other 
children receive more monies than her child and believes this 
to be unfair to her child.

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances described in 38 
C.F.R. § 3.451.  That rule provides that, without regard to 
any other provision regarding apportionment, where hardship 
is shown to exist, compensation may be apportioned between 
the veteran and his or her "dependents" on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 
C.F.R.§ 3.451.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  Id.  
As noted, the governing regulation states that an 
apportionment of less than 20 percent of a veteran's benefits 
"ordinarily" "would not provide a reasonable amount for any 
apportionee" (emphasis added).  In this case, 20 percent of 
the veteran's benefit of $2,378 would be about $475.  

The evidence shows that appellant's monthly expenses have 
exceeded her monthly income in the amount of $376 per month 
throughout the pendency of this appeal.  The veteran's 
monthly household income, in contrast, has exceeded his 
monthly expenses each month by approximately $7 each month.  
He also pays apportionments of $400 to the custodial parent 
of two of his children, and an apportionment of $55 to the 
custodial parent of another one of his children, in addition 
to the $80 apportionment to the appellant.  The evidence of 
record clearly shows that the total amount ($537) deducted 
from his compensation benefits for apportionments to the 
custodial parents of all his children exceeds 20 percent.

Hardship contemplates an inability to pay for essentials such 
as food, clothing, shelter or medical expenses.  In this 
case, the appellant was unable to pay for all her monthly 
expenses on a monthly basis.  The evidence shows that the 
veteran is able to pay for all his monthly household 
expenses, but remains in arrears for attorney's fees and a VA 
overpayment debt.  Taking all these factors into 
consideration, the Board finds that the appellant has shown 
entitlement to an increased apportionment on the basis of her 
own hardship.

In determining whether an increase in apportionment to the 
appellant would result in hardship to the veteran or to any 
other dependents of the veteran, the Board has considered the 
fact that the veteran also pays apportionments of $400 to the 
custodial parent of two of the veteran's children and an 
apportionment of $55 to the another custodial parent of yet 
another of the veteran's children.  These considerations 
suggest that a substantial increase in the apportionment to 
the child of the veteran in the appellant's custody might 
cause hardship to the veteran or to other children of the 
veteran.

Payment of an increased apportionment would clearly cause 
hardship to the veteran, since his income exceeds his 
expenses by only about $7 per month, and no amounts in excess 
of the current apportionment have been withheld.  Creation of 
any overpayment, which would result in withholding from the 
veteran's current benefits, would likely make it difficult, 
if not impossible for the veteran to pay an additional 
amount.

It is the Board's determination that the evidence 
demonstrates that, to the extent that need for an 
apportionment in excess of $80 might be demonstrated on the 
basis of hardship, an increased apportionment in excess of 
$80 per month to the appellant would also likely result in 
hardship to the veteran.  Accordingly, the Board concludes 
that an increased apportionment for the child of the veteran 
in the appellant's custody is not warranted.

In reaching this determination, the Board acknowledges and 
sympathizes with the appellant's contention that it is unfair 
that her child does not receive an apportionment equal to 
that of some of the veteran's other children.  However, under 
the applicable regulations, such facts are not for 
consideration and there is no legal authority to create such 
parity amongst the individual apportionments.   Where the law 
is dispositive of the claim, the claim should be denied due 
to a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In the present case, 38 C.F.R. 
§ 3.451, which is applicable to the appellant's claim, 
specifically prohibits apportionment of the veteran's 
benefits if it results in undue hardship to him.  Therefore, 
there is a lack of entitlement under the law and the claim 
must be denied on that basis.  Id.


ORDER

An apportionment of the veteran's disability compensation 
benefits in excess of $80 is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


